UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-5186


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICHARD SHANE SILCOX,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:10-cr-00264-NCT-1)


Submitted:   July 19, 2012                 Decided:   August 13, 2012


Before AGEE, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.   Ripley Rand, United States Attorney, Anand P.
Ramaswamy, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Richard   Shane    Silcox      appeals    his    120-month     sentence

imposed after he pled guilty pursuant to a plea agreement to one

count of possessing materials containing visual images of child

pornography, in violation of 18 U.S.C.A. § 2252A (West 2000 &

Supp. 2012).         Silcox argues on appeal that his sentence should

be vacated because he asserts it was:                 (1) based on a Guidelines

range above the statutory maximum applicable to his offense; and

(2) greater      than    necessary     to       accomplish    the   purposes    of   18

U.S.C. § 3553(a) (2006).          Finding no error, we affirm.

              After United States v. Booker, 543 U.S. 220 (2005), we

review a sentence for reasonableness.                   Gall v. United States,

552 U.S. 38, 51 (2007).           The first step in this review requires

the   court     to    ensure    that   the       district     court    committed     no

significant procedural error.               United States v. Evans, 526 F.3d

155, 161 (4th Cir. 2008).          Procedural errors include “failing to

calculate      (or    improperly    calculating)        the     Guidelines      range,

treating the Guidelines as mandatory, failing to consider the

§ 3553(a)      factors,    selecting        a     sentence     based    on     clearly

erroneous facts, or failing to adequately explain the chosen

sentence — including an explanation for any deviation from the

Guidelines range.”        Gall, 552 U.S. at 51.

              “[I]f a party repeats on appeal a claim of procedural

sentencing error . . . which it has made before the district

                                            2
court,   we    review      for     abuse      of   discretion”       and   will    reverse

unless we can conclude “that the error was harmless.”                                  United

States v. Lynn, 592 F.3d 572, 576 (4th Cir. 2010).                             However, we

review   unpreserved       non-structural           sentencing       errors      for    plain

error.      Id. at 576-77.

              If, and only if, we find the sentence procedurally

reasonable can we consider the substantive reasonableness of the

sentence imposed.          United States v. Carter, 564 F.3d 325, 328

(4th   Cir.    2009).       If     the       sentence    is   within     the    Guidelines

range,   we    presume      that       the    sentence    is    reasonable.            United

States v. Mendoza-Mendoza, 597 F.3d 212, 217 (4th Cir. 2010)

(“[W]e may and do treat on appeal a district court’s decision to

impose a sentence within the Guidelines range as presumptively

reasonable.”); see Rita v. United States, 551 U.S. 338, 346-56

(2007) (permitting appellate presumption of reasonableness for

within-Guidelines sentence).

              We have reviewed the record and have considered the

parties’ arguments and conclude that Silcox’s 120-month sentence

is   procedurally       and      substantively          reasonable.        Contrary       to

Silcox’s      assertions,        the     record    discloses      that     the    district

court properly set his Guidelines range at 120 months.                            Thus, we

find   no    procedural       unreasonableness           in    the   district      court’s

sentence.       Nor   do      we   detect       substantive     unreasonableness           in

Silcox’s      within-Guidelines              sentence.         The     district         court

                                               3
cogently   explained    its   rationale    for   imposing   the   statutory

maximum sentence.      In affirming, we respect the district court’s

broad discretion in weighing the § 3553(a) factors and imposing

a defendant’s sentence.       See United States v. Jeffery, 631 F.3d

669, 679-80 (4th Cir.), cert. denied, 132 S. Ct. 187 (2011).

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument    because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                   AFFIRMED




                                    4